DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Gupta et al.(USPubN 2019/0018595)) does not disclose, with respect to claim 1, determine whether or not video data groups stored in the memory are analyzed based on a first period of time indicating a period of time until a free capacity becomes insufficient in the memory and a second period of time indicating a maximum analysis time required for analysis of the video data groups; analyze the video data groups to calculate a predetermined statistic in a case where it is determined that the video data groups are analyzed; and delete the analyzed video data groups as claimed.  Rather, Gupta et al. discloses a computer determines free space of the thinly provisioned box and calculates a time of consumption of the free space. The computer increases a dispatch and a priority of a clean-up job based on determination that the time of consumption is below a threshold time of consumption value. The increase of the dispatch is performed by deletion of dirty extents from the thinly provisioned box. The priority of the clean-up job represents a priority for execution of a cleaning program on the thinly provisioned box, where the clean-up job deletes the dirty extents from the thinly provisioned box. The computer executes the clean-up job before allocation of a new extent in the free space of the thinly provisioned box based on determination that the free space is below a critical level value, where the new extent may reduce the free space of the thinly provisioned box. The same reasoning applies to claim 4 mutatis mutandis.  Accordingly, claims 1-7 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484